



EXHIBIT 10.53




Aaron’s, Inc.
Deferred Compensation Plan



--------------------------------------------------------------------------------



























As Amended and Restated Effective January 1, 2017



















































--------------------------------------------------------------------------------




Aaron’s, Inc.
Deferred Compensation Plan



--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
Page


ARTICLE 1 Definitions
1


1.1


Account Balance
1


1.2


Act
1


1.3


Annual Account
1


1.4


Annual Deferral Amount
1


1.5


Annual Installment Method
2


1.6


Base Salary
2


1.7


Beneficiary
2


1.8


Beneficiary Designation Form
2


1.9


Benefit Distribution Date
2


1.10


Board
2


1.11


Bonus
2


1.12


Cash Director Fees
3


1.13


Change in Control
3


1.14


Code
3


1.15


Committee
3


1.16


Company
3


1.17


Company Contribution Amount
4


1.18


Company Restoration Matching Amount
4


1.19


Director
4


1.20


Disability or Disabled
4


1.21


Election Form
4


1.22


Employee
4


1.23


Employer(s)
4


1.24


ERISA
5


1.25


401(k) Plan
5


1.26


LTIP Amounts
5


1.27


Participant
5


1.28


Performance-Based Compensation
5


1.29


Plan
5


1.30


Plan Agreement
6


1.31


Plan Year
6


1.32


Restricted Stock Unit
6


1.33


Restricted Stock Unit Account
6


1.34


Restricted Stock Unit Amount
6


1.35


Retirement, Retire(s) or Retired
6









i

--------------------------------------------------------------------------------



Aaron’s, Inc.
Deferred Compensation Plan



--------------------------------------------------------------------------------





1.36
Separation from Service
6


1.37
Stock
8


1.38
Stock Director Fees
8


1.39
Trust
8


1.40
Unforeseeable Emergency
8


 
 
 
ARTICLE 2 Selection, Enrollment, Eligibility
8


2.1
Selection by Committee
8


2.2
Enrollment and Eligibility Requirements
9


 
 
 
ARTICLE 3 Deferral Commitments/Company Contribution Amounts/Company Restoration
Matching Amounts/Restricted Stock Unit Amounts/Vesting/Crediting/Taxes
9


3.1
Maximum Deferral
9


 
(a) Annual Deferral Amount
9


 
(b) Restricted Stock Unit Amount
9


 
c) Short Plan Year
10


3.2
Timing of Deferral Elections; Effect of Election Form
10


 
(a) General Timing Rule for Deferral Elections
10


 
(b) Timing of Deferral Elections for Newly Eligible Plan Participants
10


 
(c) Restricted Stock Unit Deferral
11


 
(d) Timing of Deferral Elections for Performance-Based Compensation
11


 
(e) Timing Rule for Deferral of Compensation Subject to Risk of Forfeiture
12


3.3
Withholding and Crediting of Annual Deferral Amounts
12


3.4
Company Contribution Amount
12


3.5
Company Restoration Matching Amount
13


3.6
Restricted Stock Unit Amount
13


3.7
Vesting
13


3.8
Crediting/Debiting of Account Balances
14


 
(a) Measurement Funds
14


 
(b) Election of Measurement Funds
14


 
(c) Aaron’s, Inc. Stock Unit Fund
15


 
(d) Proportionate Allocation
16


 
(e) Crediting or Debiting Method
17


 
(f) No Actual Investment
17


3.9
FICA and Other Taxes
17


 
(a) Annual Deferral Amounts
17









ii

--------------------------------------------------------------------------------



Aaron’s, Inc.
Deferred Compensation Plan



--------------------------------------------------------------------------------





 
(b) Company Restoration Matching Amounts and Company Contribution Amounts
17


 
(c) Restricted Stock Unit Amounts
18


 
(d) Distributions
18


 
 
 
ARTICLE 4 Scheduled Distribution; Unforeseeable Emergencies
18


4.1
Scheduled Distributions
18


4.2
Postponing Scheduled Distributions
18


4.3
Other Benefits Take Precedence Over Scheduled Distributions
19


4.4
Unforeseeable Emergencies
19


 
 
 
ARTICLE 5 Retirement Benefit
20


5.1
Retirement Benefit
20


5.2
Payment of Retirement Benefit
20


 
 
 
ARTICLE 6 Termination Benefit
21


6.1
Termination Benefit
21


6.2
Payment of Termination Benefit
21


 
 
 
ARTICLE 7 Disability Benefit
22


7.1
Disability Benefit
22


7.2
Payment of Disability Benefit
22


 
 
 
ARTICLE 8 Death Benefit
22


8.1
Death Benefit
22


8.2
Payment of Death Benefit
22


 
 
 
ARTICLE 9 Beneficiary Designation
22


9.1
Beneficiary
22


9.2
Beneficiary Designation; Change
22


9.3
Acknowledgment
23


9.4
No Beneficiary Designation
23


9.5
Discharge of Obligations
23


 
 
 
ARTICLE 10 Leave of Absence
23


10.1
Paid Leave of Absence
23


10.2
Unpaid Leave of Absence
23


 
 
 
ARTICLE 11 Termination of Plan, Amendment or Modification
23


11.1
Termination of Plan
23


11.2
Amendment
24


11.3
Plan Agreement
24


11.4
Effect of Payment
24


 
 
 







iii

--------------------------------------------------------------------------------



Aaron’s, Inc.
Deferred Compensation Plan



--------------------------------------------------------------------------------





ARTICLE 12 Administration
24


12.1
Committee Duties
24


12.2
Administration Upon Change In Control
24


12.3
Agents
25


12.4
Binding Effect of Decisions
25


12.5
Indemnity of Committee
25


12.6
Employer Information
25


12.7
Section 16 Compliance
25


 
 
 
ARTICLE 13 Other Benefits and Agreements
26


13.1
Coordination with Other Benefits
26


 
 
 
ARTICLE 14 Claims Procedures
27


14.1
Presentation of Claim
27


14.2
Notification of Decision
27


14.3
Review of a Denied Claim
28


14.4
Decision on Review
28


14.5
Claims Based on an Independent Determination of Disability
29


14.6
Legal Action
30


 
 
 
ARTICLE 15 Trust
30


15.1
Establishment of the Trust
30


15.2
Interrelationship of the Plan and the Trust
30


15.3
Distributions From the Trust
30


 
 
 
ARTICLE 16 Miscellaneous
31


16.1
Status of Plan
31


16.2
Unsecured General Creditor
31


16.3
Employer’s Liability
31


16.4
Nonassignability
31


16.5
Not a Contract of Employment
31


16.6
Furnishing Information
32


16.7
Terms
32


16.8
Captions
32


16.9
Governing Law
32


16.10
Notice
32


16.11
Successors
32


16.12
Spouse’s Interest
32


16.13
Validity
33


16.14
Incompetent
33


16.15
Distribution in the Event of Income Inclusion Under Code Section 409A
33









iv

--------------------------------------------------------------------------------



Aaron’s, Inc.
Deferred Compensation Plan



--------------------------------------------------------------------------------





16.16
Deduction Limitation on Benefit Payments
33











v

--------------------------------------------------------------------------------




Aaron’s, Inc.
Deferred Compensation Plan



--------------------------------------------------------------------------------







Purpose


The purpose of this Plan is to provide specified benefits to Directors and a
select group of management or highly compensated Employees who contribute
materially to the continued growth, development and future business success of
Aaron’s, Inc., a Georgia corporation, and its subsidiaries, if any, that sponsor
this Plan. This Plan shall be unfunded for tax purposes and for purposes of
Title I of ERISA.


This Plan is intended to comply with all applicable laws, including Code Section
409A and related Treasury guidance and regulations, and shall be operated and
interpreted in accordance with this intention.


ARTICLE 1
Definitions
For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:
1.1    Account Balance shall mean, with respect to a Participant, an entry on
the records of the Employer equal to the sum of the Participant’s Annual
Accounts. The Account Balance shall be a bookkeeping entry only and shall be
utilized solely as a device for the measurement and determination of the amounts
to be paid to a Participant, or his or her designated Beneficiary, pursuant to
this Plan.
1.2    Act shall mean the Securities Exchange Act of 1934, as it may be amended
from time to time.
1.3    Annual Account shall mean, with respect to a Participant, an entry on the
records of the Employer equal to (a) the sum of the Participant’s Annual
Deferral Amount, Company Contribution Amount, Company Restoration Matching
Amount and Restricted Stock Unit Amount for any one Plan Year, plus (b) amounts
credited or debited to such amounts pursuant to this Plan, less (c) all
distributions made to the Participant or his or her Beneficiary pursuant to this
Plan that relate to the Annual Account for such Plan Year. The Annual Account
shall be a bookkeeping entry only and shall be utilized solely as a device for
the measurement and determination of the amounts to be paid to a Participant, or
his or her designated Beneficiary, pursuant to this Plan.
1.4    Annual Deferral Amount shall mean that portion of a Participant’s Base
Salary, Bonus, LTIP Amounts, Cash Director Fees and Stock Director Fees that a
Participant defers in accordance with Article 3 for any one Plan Year, without
regard to whether such amounts are withheld and credited during such Plan Year.






1

--------------------------------------------------------------------------------



Aaron’s, Inc.
Deferred Compensation Plan



--------------------------------------------------------------------------------





1.5    Annual Installment Method shall mean the method used to determine the
amount of each payment due to a Participant who has elected to receive a benefit
over a period of years in accordance with the applicable provisions of the Plan.
The amount of each annual payment due to the Participant shall be calculated by
multiplying the balance of the Participant’s benefit by a fraction, the
numerator of which is one and the denominator of which is the remaining number
of annual payments due to the Participant. Shares of Stock distributable from a
Participant’s Account Balance that are attributable to Stock Director Fees
and/or Restricted Stock Units shall be distributable in shares of actual Stock
in the same manner previously described, with any fractional shares distributed
in cash. The amount of the first annual payment shall be calculated as of the
close of business on or around the Participant’s Benefit Distribution Date, and
the amount of each subsequent annual payment shall be calculated on or around
each anniversary of such Benefit Distribution Date. For purposes of this Plan,
the right to receive a benefit payment in annual installments shall be treated
as the entitlement to a single payment.
1.6    Base Salary shall mean the Participant’s base salary relating to services
performed during any calendar year, subject to the provisions of Section 3.3
related to the final payroll period of the year. Base Salary shall be calculated
before reduction for compensation voluntarily deferred or contributed by the
Participant pursuant to all qualified or nonqualified plans of any Employer and
shall be calculated to include amounts not otherwise included in the
Participant’s gross income under Code Sections 125, 402(e)(3), 402(h), or 403(b)
pursuant to plans established by any Employer; provided, however, that all such
amounts will be included in compensation only to the extent that had there been
no such plan, the amount would have been payable in cash to the Employee.
1.7    Beneficiary shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 9, that are entitled to receive
benefits under this Plan upon the death of a Participant.
1.8    Beneficiary Designation Form shall mean the written or electronic form
established from time to time by the Committee that a Participant returns to the
Committee to designate one or more Beneficiaries.
1.9    Benefit Distribution Date shall mean the date upon which all or an
objectively determinable portion of a Participant’s vested benefits will become
eligible for distribution. Except as otherwise provided in the Plan, a
Participant’s Benefit Distribution Date shall be determined based on the
earliest to occur of an event or scheduled date set forth in Articles 4 through
8, as applicable.
1.10    Board shall mean the board of directors of the Company.
1.11    Bonus shall mean any periodic cash bonus earned by the Participant under
a written bonus program covering a performance period of no more than one year.
Bonus shall be calculated before reduction for compensation voluntarily deferred
or contributed by the Participant pursuant to all qualified or nonqualified
plans of the Employer and shall be calculated to include amounts not






2

--------------------------------------------------------------------------------



Aaron’s, Inc.
Deferred Compensation Plan



--------------------------------------------------------------------------------





otherwise included in the Participant’s gross income under Code Sections 125,
402(e)(3), 402(h), or 403(b) pursuant to plans established by the Employer;
provided, however, that all such amounts will be included in compensation only
to the extent that had there been no such plan, the amount would have been
payable in cash to the Employee.
1.12    Cash Director Fees shall mean the annual fees payable in cash that are
earned by a Director from any Employer, including retainer fees and meetings
fees, as compensation for serving on the Board.
1.13    Change in Control shall be deemed to have occurred if:
(a)
the Company consolidates or merges with or into another corporation, or is
otherwise reorganized, and the Company is not the surviving corporation in such
transaction or if after such transaction any other corporation, association or
other person, entity or group of the shareholders thereof own, directly and/or
indirectly, more than 50% of the then outstanding shares of Common Stock or more
than 50% of the assets of the Company; or

(b)
more than 50% of the then outstanding shares of Common Stock of the Company are,
in a single transaction or in a series of related transactions, sold or
otherwise transferred to or are acquired by (except as collateral security for a
loan) any other corporation, association or other person, entity or group,
whether or not any such shareholder or any shareholders included in such group
were shareholders of the Company prior to the Change in Control; or

(c)
all or substantially all of the assets of the Company are sold or otherwise
transferred to or otherwise acquired by any other corporation, association or
other person, entity or group; or

(d)
the occurrence of any other event or circumstance which is not covered by (a)
through (c) above which the Committee determines affects control of the Company
and constitutes a Change in Control for purposes of the Plan.

1.14    Code shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time.
1.15    Committee shall mean the committee described in Article 12.
1.16    Company shall mean Aaron’s, Inc., a Georgia corporation, and any
successor to all or substantially all of the Company’s assets or business.








3

--------------------------------------------------------------------------------



Aaron’s, Inc.
Deferred Compensation Plan



--------------------------------------------------------------------------------





1.17    Company Contribution Amount shall mean, for any one Plan Year, the
amount determined in accordance with Section 3.4.
1.18    Company Restoration Matching Amount shall mean, for any one Plan Year,
the amount determined in accordance with Section 3.5.
1.19    Director shall mean any non-employee member of the board of directors of
any Employer.
1.20    Disability or Disabled shall mean that a Participant is either (a)
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (b) by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Participant’s Employer. For purposes of this
Plan, a Participant shall be deemed Disabled if determined to be totally
disabled by the Social Security Administration. A Participant shall also be
deemed Disabled if determined to be disabled in accordance with the applicable
disability insurance program of such Participant’s Employer, provided that the
definition of “disability” applied under such disability insurance program
complies with the requirements of this Section.
1.21    Election Form shall mean the form, which may be in electronic format,
established from time to time by the Committee that a Participant returns to the
Committee to make an election under the Plan. An Election Form will apply only
to the Plan Year for which it is submitted.
1.22    Employee shall mean a person classified as an employee by the Employer
for payroll purposes.
1.23    Employer(s) shall be defined as follows:
(a)
Except as otherwise provided in part (b) of this Section, the term “Employer”
shall mean the Company and/or any of its subsidiaries (now in existence or
hereafter formed or acquired) that have been selected by the Company to
participate in the Plan and have adopted the Plan as a sponsor.

(b)
For the purpose of determining whether a Participant has experienced a
Separation from Service, the term “Employer” shall mean:

(i)
The entity for which the Participant performs services and with respect to which
the legally binding right to compensation deferred or contributed under this
Plan arises; and







4

--------------------------------------------------------------------------------



Aaron’s, Inc.
Deferred Compensation Plan



--------------------------------------------------------------------------------





(ii)
All other entities with which the entity described above would be aggregated and
treated as a single employer under Code Section 414(b) (controlled group of
corporations) and Code Section 414(c) (a group of trades or businesses, whether
or not incorporated, under common control), as applicable. In order to identify
the group of entities described in the preceding sentence, the Committee shall
use an ownership threshold of at least 50% as a substitute for the 80% minimum
ownership threshold that appears in, and otherwise must be used when applying,
the applicable provisions of (A) Code Section 1563 for determining a controlled
group of corporations under Code Section 414(b), and (B) Treas. Reg. §1.414(c)-2
for determining the trades or businesses that are under common control under
Code Section 414(c).

1.24    ERISA shall mean the Employee Retirement Income Security Act of 1974, as
it may be amended from time to time.
1.25    401(k) Plan shall mean, with respect to an Employer, a plan qualified
under Code Section 401(a) that contains a cash or deferral arrangement described
in Code Section 401(k), adopted by the Employer, as it may be amended from time
to time, or any successor thereto.
1.26    LTIP Amounts shall mean any cash portion of the compensation
attributable to a Plan Year that is earned by a Participant under any Employer’s
incentive program for a performance period greater than one year. LTIP Amounts
shall be calculated before reduction for compensation voluntarily deferred or
contributed by the Participant pursuant to all qualified or nonqualified plans
of the Employer and shall be calculated to include amounts not otherwise
included in the Participant’s gross income under Code Sections 125, 402(e)(3),
402(h), or 403(b) pursuant to plans established by the Employer; provided,
however, that all such amounts will be included in compensation only to the
extent that had there been no such plan, the amount would have been payable in
cash to the Employee.
1.27    Participant shall mean any Employee or Director (a) who is selected and
becomes a participant in the Plan as provided in Article 2, and (b) whose
Account Balance has not been completely distributed.
1.28    Performance-Based Compensation shall mean compensation, the entitlement
to or amount of which is contingent on the satisfaction of pre-established
organizational or individual performance criteria relating to a performance
period of at least 12 consecutive months, as determined by the Committee in
accordance with Treas. Reg. §1.409A-1(e).
1.29    Plan shall mean the Aaron’s, Inc. Deferred Compensation Plan, which
shall be evidenced by this instrument, as it may be amended from time to time,
and by any other documents that together with this instrument define a
Participant’s rights to amounts credited to his or her Account Balance.






5

--------------------------------------------------------------------------------



Aaron’s, Inc.
Deferred Compensation Plan



--------------------------------------------------------------------------------





1.30    Plan Agreement shall mean an agreement, if any, in the form prescribed
by or acceptable to the Committee that evidences a Participant’s agreement to
the terms of the Plan and which may establish additional terms or conditions of
Plan participation for a Participant. Unless otherwise determined by the
Committee, the most recent Plan Agreement accepted with respect to a Participant
shall supersede any prior Plan Agreements for such Participant. Plan Agreements
may vary among Participants and may provide additional benefits not set forth in
the Plan or limit the benefits otherwise provided under the Plan.
1.31    Plan Year shall mean a period beginning on January 1 of each calendar
year and continuing through December 31 of such calendar year. Notwithstanding
the foregoing, in the case of the first year in which the Plan is in effect, the
term “Plan Year” shall mean the period beginning on July 1, 2009 and ending on
December 31, 2009.
1.32    Restricted Stock Unit shall mean the right to receive a share of Company
common stock in the future, as awarded to the Participant under any Aaron’s,
Inc. stock incentive plan or director compensation program.
1.33    Restricted Stock Unit Account shall mean the aggregate value, measured
on any given date, of (i) the number of Restricted Stock Units deferred by a
Participant as a result of all Restricted Stock Unit Amounts, plus (ii) the
number of additional shares credited to a Participant’s Restricted Stock Unit
Account as a result of the deemed reinvestment of dividends in accordance with
this Plan, less (iii) the number of Restricted Stock Units previously
distributed to the Participant or his or her Beneficiary pursuant to this Plan,
subject in each case to any adjustments to the number of such shares determined
by the Committee with respect to the Aaron’s, Inc. Stock Unit Fund pursuant to
Section 3.8(c).
1.34    Restricted Stock Unit Amount shall mean, with respect to a Participant
for any one Plan Year, the number of Restricted Stock Units deferred in
accordance with Section 3.6 of this Plan.
1.35    Retirement, Retire(s) or Retired shall mean with respect to a
Participant who is an Employee, a Separation from Service on or after the
attainment of age 65. Retirement shall not apply to a Participant who is a
Director.
1.36    Separation from Service shall mean a termination of services provided by
a Participant to his or her Employer, whether voluntarily or involuntarily,
other than by reason of death, as determined by the Committee in accordance with
Treas. Reg. §1.409A-1(h). In determining whether a Participant has experienced a
Separation from Service, the following provisions shall apply:






6

--------------------------------------------------------------------------------



Aaron’s, Inc.
Deferred Compensation Plan



--------------------------------------------------------------------------------







(a)
For a Participant who provides services to an Employer as an Employee, except as
otherwise provided in part (c) of this Section, a Separation from Service shall
occur when such Participant has experienced a termination of employment with
such Employer. A Participant shall be considered to have experienced a
termination of employment when the facts and circumstances indicate that the
Participant and his or her Employer reasonably anticipate that either (i) no
further services will be performed for the Employer after a certain date, or
(ii) that the level of bona fide services the Participant will perform for the
Employer after such date (whether as an Employee or as an independent
contractor) will permanently decrease to no more than 20% of the average level
of bona fide services performed by such Participant (whether as an Employee or
an independent contractor) over the immediately preceding 36-month period (or
the full period of services to the Employer if the Participant has been
providing services to the Employer less than 36 months).

If a Participant is on military leave, sick leave, or other bona fide leave of
absence, the employment relationship between the Participant and the Employer
shall be treated as continuing intact, provided that the period of such leave
does not exceed 6 months, or if longer, so long as the Participant retains a
right to reemployment with the Employer under an applicable statute or by
contract. If the period of a military leave, sick leave, or other bona fide
leave of absence exceeds 6 months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for purposes of this Plan as
of the first day immediately following the end of such 6-month period. In
applying the provisions of this paragraph, a leave of absence shall be
considered a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Employer.
(b)
For a Participant, if any, who provides services to an Employer as an
independent contractor, except as otherwise provided in part (c) of this
Section, a Separation from Service shall occur upon the expiration of the
contract (or in the case of more than one contract, all contracts) under which
services are performed for such Employer, provided that the expiration of such
contract(s) is determined by the Committee to constitute a good-faith and
complete termination of the contractual relationship between the Participant and
such Employer.

(c)
For a Participant, if any, who provides services to an Employer as both an
Employee and an independent contractor, a Separation from Service generally
shall not occur until the Participant has ceased providing services for such
Employer as both an Employee and as an independent contractor, as determined in
accordance with the provisions set forth in parts (a) and (b) of this Section,
respectively. Similarly, if a







7

--------------------------------------------------------------------------------



Aaron’s, Inc.
Deferred Compensation Plan



--------------------------------------------------------------------------------





Participant either (i) ceases providing services for an Employer as an
independent contractor and begins providing services for such Employer as an
Employee, or (ii) ceases providing services for an Employer as an Employee and
begins providing services for such Employer as an independent contractor, the
Participant will not be considered to have experienced a Separation from Service
until the Participant has ceased providing services for such Employer in both
capacities, as determined in accordance with the applicable provisions set forth
in parts (a) and (b) of this Section.
Notwithstanding the foregoing provisions in this part (c), if a Participant
provides services for an Employer as both an Employee and as a member of the
Board, to the extent permitted by Treas. Reg. §1.409A-1(h)(5) the services
provided by such Participant as a member of the Board shall not be taken into
account in determining whether the Participant has experienced a Separation from
Service as an Employee.
1.37    Stock shall mean Aaron’s, Inc. common stock, $.50 par value.
1.38    Stock Director Fees shall mean the annual fees payable in Stock that are
earned by a Director from any Employer, including retainer fees and meetings
fees, as compensation for serving on the Board.
1.39    Trust shall mean one or more trusts established by the Company in
accordance with Article 15.
1.40    Unforeseeable Emergency shall mean a severe financial hardship of the
Participant resulting from (a) an illness or accident of the Participant, the
Participant’s spouse, the Participant’s Beneficiary or the Participant’s
dependent (as defined in Code Section 152 without regard to paragraphs (b)(1),
(b)(2) and (d)(1)(b) thereof), (b) a loss of the Participant’s property due to
casualty, or (c) such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, all as determined by the Committee based on the relevant facts and
circumstances.


ARTICLE 2
Selection, Enrollment, Eligibility
2.1    Selection by Committee. Participation in the Plan shall be limited to
Directors and, as determined by the Committee in its sole discretion, a select
group of management or highly compensated Employees. From that group, the
Committee shall select, in its sole discretion, those individuals who may
actually participate in this Plan.






8

--------------------------------------------------------------------------------



Aaron’s, Inc.
Deferred Compensation Plan



--------------------------------------------------------------------------------





2.2    Enrollment and Eligibility Requirements.
(a)
As a condition to participation, each Director or selected Employee shall
complete, execute and return to the Committee such written or electronic forms
and information as the Committee may require, which may include a Plan
Agreement, an Election Form and a Beneficiary Designation Form, by the
deadline(s) established by the Committee in accordance with the applicable
provisions of this Plan. In addition, the Committee shall establish from time to
time such other enrollment requirements as it determines, in its sole
discretion, are necessary.

(b)
If a Director or an Employee fails to meet all requirements established by the
Committee within the period required for a specified Plan Year, that Director or
Employee shall not be eligible to participate in the Plan during such Plan Year.

ARTICLE 3
Deferral Commitments/Company Contribution Amounts/Company Restoration
Matching Amounts/Restricted Stock Unit Amounts/Vesting/Crediting/Taxes
3.1    Maximum Deferral.
(a)
Annual Deferral Amount. For each Plan Year, a Participant may elect to defer, as
his or her Annual Deferral Amount, Base Salary, Bonus, LTIP Amounts, and, to the
extent permitted by the Committee, Cash Director Fees and/or Stock Director
Fees, up to the following maximum percentages for each deferral elected:

Deferral
Maximum Percentage
Base Salary
75%
Bonus
75%
LTIP Amounts
75%
Cash Director Fees
100%
Stock Director Fees
100%



(b)
Restricted Stock Unit Amount. If deferrals of Restricted Stock Units are
permitted by the Committee, for each grant of Restricted Stock Units, a
Participant may elect to defer, as his or her Restricted Stock Unit Amount,
Restricted Stock Units in the following maximum percentage:

Deferral
Maximum Percentage
Restricted Stock Units
100%









9

--------------------------------------------------------------------------------



Aaron’s, Inc.
Deferred Compensation Plan



--------------------------------------------------------------------------------





(c)
Short Plan Year. Notwithstanding the foregoing, in the case of (i) the first
Plan Year in which the Plan is in effect or (ii) an individual first becoming a
Participant after the first day of a Plan Year, then to the extent required by
Section 3.2 and Code Section 409A and related Treasury regulations, the maximum
amount of the Participant’s Base Salary, Bonus, LTIP Amounts, Cash Director Fees
or Stock Director Fees that may be deferred by the Participant for the Plan Year
shall be determined by applying the percentages set forth in Section 3.1(a) to
the portion of such compensation attributable to services performed after the
date that the Participant’s deferral election is made.

3.2    Timing of Deferral Elections; Effect of Election Form.
(a)
General Timing Rule for Deferral Elections. Except as otherwise provided in this
Section 3.2, in order for a Participant to make a valid election to defer Base
Salary, Bonus, LTIP Amounts, Cash Director Fees and/or Stock Director Fees, the
Participant must submit an Election Form on or before the deadline established
by the Committee, which in no event shall be later than the December 31st
preceding the Plan Year in which such compensation will be earned.

Any deferral election made in accordance with this Section 3.2(a) shall be
irrevocable; provided, however, that if the Committee permits or requires
Participants to make a deferral election by the deadline described above for an
amount that qualifies as Performance-Based Compensation, the Committee may
permit a Participant to subsequently change his or her deferral election for
such compensation by submitting a new Election Form in accordance with Section
3.2(d) below.
(b)
Timing of Deferral Elections for Newly Eligible Plan Participants. A Director or
selected Employee who first becomes eligible to participate in the Plan on or
after the beginning of a Plan Year, as determined in accordance with Treas. Reg.
§1.409A-2(a)(7)(ii) and the “plan aggregation” rules provided in Treas. Reg.
§1.409A-1(c)(2), may be permitted by the Committee to make an election to defer
(i) Restricted Stock Units that may be initially granted to the Participant
under the terms of the applicable Aaron’s, Inc. stock incentive plan or director
compensation program subsequent to such election and which are attributable to
services to be performed after such election and/or (ii) the portion of Base
Salary, Bonus, LTIP Amounts, Cash Director Fees and/or Stock Director Fees
attributable to services to be performed after such election, provided that the
Participant submits an Election Form on or before the deadline established by
the Committee, which in no event shall be later than 30 days after the
Participant first becomes eligible to participate in the Plan.







10

--------------------------------------------------------------------------------



Aaron’s, Inc.
Deferred Compensation Plan



--------------------------------------------------------------------------------





If a deferral election made in accordance with this Section 3.2(b) relates to
compensation earned based upon a specified performance period, the amount
eligible for deferral shall be equal to (i) the total amount of compensation for
the performance period, multiplied by (ii) a fraction, the numerator of which is
the number of days remaining in the service period after the Participant’s
deferral election is made, and the denominator of which is the total number of
days in the performance period.
Any deferral election made in accordance with this Section 3.2(b) shall become
irrevocable as of the date the election is made, but in no event later than the
30th day after the date the Director or selected Employee becomes eligible to
participate in the Plan.
(c)
Restricted Stock Unit Deferral. For an election to defer Restricted Stock Units
to be valid, (i) an Election Form must be submitted by the Participant with
respect to such Restricted Stock Units, and (ii) such Election Form must be
timely delivered to the Committee and accepted by the Committee no later than
(A) the end of the calendar year preceding the Plan Year during which such
Restricted Stock Units are initially granted to the Participant under the terms
of the applicable Aaron’s, Inc. stock incentive plan or director compensation
program, or (B) such other deadline established by the Committee in accordance
with the requirements of Code Section 409A and related Treasury guidance or
regulations, including, without limitation, such deadline as may be applicable
under Section 3.2(e) below.

(d)
Timing of Deferral Elections for Performance-Based Compensation. Subject to the
limitations described below, the Committee may determine that an irrevocable
deferral election for an amount that qualifies as Performance-Based Compensation
may be made by submitting an Election Form on or before the deadline established
by the Committee, which in no event shall be later than 6 months before the end
of the performance period.

In order for a Participant to be eligible to make a deferral election for
Performance-Based Compensation in accordance with the deadline established
pursuant to this Section 3.2(d), the Participant must have performed services
continuously from the later of (i) the beginning of the performance period for
such compensation, or (ii) the date upon which the performance criteria for such
compensation are established, through the date upon which the Participant makes
the deferral election for such compensation. In no event shall a deferral
election submitted under this Section 3.2(d) be permitted to apply to any amount
of Performance-Based Compensation that has become readily ascertainable.






11

--------------------------------------------------------------------------------



Aaron’s, Inc.
Deferred Compensation Plan



--------------------------------------------------------------------------------





(e)
Timing Rule for Deferral of Compensation Subject to Risk of Forfeiture. With
respect to compensation (i) to which a Participant has a legally binding right
to payment in a subsequent year, and (ii) that is subject to a forfeiture
condition requiring the Participant’s continued services for a period of at
least 12 months from the date the Participant obtains the legally binding right,
the Committee may determine that an irrevocable deferral election for such
compensation may be made by timely delivering an Election Form to the Committee
in accordance with its rules and procedures, no later than the 30th day after
the Participant obtains the legally binding right to the compensation, provided
that the election is made at least 12 months in advance of the earliest date at
which the forfeiture condition could lapse, as determined in accordance with
Treas. Reg. §1.409A-2(a)(5).

Any deferral election(s) made in accordance with this Section 3.2(e) shall
become irrevocable no later than the 30th day after the Participant obtains the
legally binding right to the compensation subject to such deferral election(s).
3.3    Withholding and Crediting of Annual Deferral Amounts. The Base Salary
portion and the Cash Director Fees portion of the Annual Deferral Amount shall
be withheld from the Participant’s pay earned during the Plan Year. The Bonus,
LTIP Amounts, and/or Stock Director Fees portion of the Annual Deferral Amount
shall be withheld at the time the Bonus, LTIP Amounts, or Stock Director Fees
are or otherwise would be paid to the Participant, whether or not this occurs
during the Plan Year itself. Annual Deferral Amounts shall be credited to the
Participant’s Annual Account for such Plan Year at the time such amounts would
otherwise have been paid to the Participant.
Base Salary that is both (i) attributable solely to services performed during
the final payroll period containing the last day of the Plan Year, and (ii)
payable in the subsequent Plan Year, will be treated as earned in that
subsequent Plan Year; accordingly, Base Salary related to such final payroll
period shall be withheld in accordance with the Participant’s Base Salary
deferral election applicable to such subsequent Plan Year.
3.4    Company Contribution Amount.
(a)
For each Plan Year, an Employer may be required to credit amounts to a
Participant’s Annual Account in accordance with employment or other agreements
entered into between the Participant and the Employer, which amounts shall be
part of the Participant’s Company Contribution Amount for that Plan Year. Such
amounts shall be credited to the Participant’s Annual Account for the applicable
Plan Year on the date or dates prescribed by such agreements.

(b)
For each Plan Year, an Employer, in its sole discretion, may, but is not
required to, credit any amount it desires to any Participant’s Annual Account
under this Plan,







12

--------------------------------------------------------------------------------



Aaron’s, Inc.
Deferred Compensation Plan



--------------------------------------------------------------------------------





which amount shall be part of the Participant’s Company Contribution Amount for
that Plan Year. The amount so credited to a Participant may be smaller or larger
than the amount credited to any other Participant, and the amount credited to
any Participant for a Plan Year may be zero, even though one or more other
Participants receive a Company Contribution Amount for that Plan Year. The
Company Contribution Amount described in this Section 3.4(b), if any, shall be
credited to the Participant’s Annual Account for the applicable Plan Year on a
date or dates to be determined by the Committee.
(c)
If not otherwise specified in the Participant’s employment or other agreement
entered into between the Participant and the Employer, the amount (or the method
or formula for determining the amount) of a Participant’s Company Contribution
Amount shall be set forth in writing in one or more documents, which shall be
deemed to be incorporated into this Plan in accordance with Section 1.29.

3.5    Company Restoration Matching Amount. A Participant’s Company Restoration
Matching Amount for any Plan Year shall be an amount determined by the Committee
to make up for certain limits applicable to the 401(k) Plan or other qualified
plan for such Plan Year, as identified by the Committee, or for such other
purposes as determined by the Committee in its sole discretion. The amount so
credited to a Participant under this Plan for any Plan Year (a) may be smaller
or larger than the amount credited to any other Participant, and (b) may differ
from the amount credited to such Participant in the preceding Plan Year. The
Participant’s Company Restoration Matching Amount, if any, shall be credited to
the Participant’s Annual Account for the applicable Plan Year on a date or dates
to be determined by the Committee. The amount (or the method or formula for
determining the amount) of a Participant’s Company Restoration Matching Amount
shall be set forth in writing in one or more documents, which shall be deemed to
be incorporated into this Plan in accordance with Section 1.29.
3.6    Restricted Stock Unit Amount. If permitted by the Committee (and subject
to any terms and conditions that may be imposed by the Committee), a Participant
may elect to defer Restricted Stock Units under the Plan, which amount shall be
for that Participant the Restricted Stock Unit Amount for that Plan Year. Any
Restricted Stock Units deferred shall, at the time the Restricted Stock Units
would otherwise vest and become transferable to the Participant under the terms
of the applicable Aaron’s, Inc. stock incentive plan or director compensation
program, but for the election to defer, be reflected on the books of the Company
as an unfunded, unsecured promise to deliver to the Participant a specific
number of actual shares of Stock in the future.
3.7    Vesting.
(a)
A Participant shall at all times be 100% vested in his or her Restricted Stock
Unit Account and the portion of his or her Account Balance attributable to
Annual Deferral Amounts, as adjusted pursuant to Section 3.8.







13

--------------------------------------------------------------------------------



Aaron’s, Inc.
Deferred Compensation Plan



--------------------------------------------------------------------------------





(b)
A Participant shall be vested in the portion of his or her Account Balance
attributable to any Company Contribution Amounts, as adjusted pursuant to
Section 3.8, in accordance with the vesting schedule(s) set forth in his or her
Plan Agreement, employment agreement or any other agreement entered into between
the Participant and his or her Employer. If not addressed in such agreements, a
Participant shall vest in the portion of his or her Account Balance attributable
to any Company Contribution Amounts, as adjusted pursuant to Section 3.8, in
accordance with the vesting schedule declared by the Committee in its sole
discretion.

(c)
A Participant shall be vested in the portion of his or her Account Balance
attributable to any Company Restoration Matching Amounts, as adjusted pursuant
to Section 3.8, only to the extent that the Participant would be vested in such
amounts under the provisions of the 401(k) Plan, as determined by the Committee
in its sole discretion.

(d)
Notwithstanding anything to the contrary contained in this Section 3.7, in the
event of a Change in Control, or upon a Participant’s Disability, Separation
from Service on or after qualifying for Retirement, or death prior to Separation
from Service, any amounts that are not vested in accordance with Sections 3.7(b)
or 3.7(c) above, shall immediately become 100% vested.

3.8    Crediting/Debiting of Account Balances. In accordance with, and subject
to, the rules and procedures that are established from time to time by the
Committee, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:
(a)
Measurement Funds. Subject to the restrictions found in Section 3.8(c) below,
the Participant may elect one or more of the measurement funds selected by the
Committee, in its sole discretion, which are based on certain mutual funds (the
“Measurement Funds”), for the purpose of crediting or debiting investment
experience to his or her Account Balance. As necessary, the Committee may, in
its sole discretion, discontinue, substitute or add a Measurement Fund.

(b)
Election of Measurement Funds. Subject to the restrictions found in Section
3.8(c) below, a Participant, in connection with his or her initial deferral
election in accordance with Section 3.2 above, shall elect, on the Election
Form, one or more Measurement Fund(s) (as described in Section 3.8(a) above) to
be used to determine the amounts to be credited or debited to his or her Account
Balance. If a Participant does not elect any of the Measurement Funds as
described in the previous sentence, the Participant’s Account Balance shall
automatically be allocated into the lowest-risk Measurement Fund, as determined
by the Committee, in its sole discretion. Subject to the restrictions found in
Section 3.8(c) below, the Participant may (but is







14

--------------------------------------------------------------------------------



Aaron’s, Inc.
Deferred Compensation Plan



--------------------------------------------------------------------------------





not required to) elect, by submitting an Election Form to the Committee that is
accepted by the Committee, to add or delete one or more Measurement Fund(s) to
be used to determine the amounts to be credited or debited to his or her Account
Balance, or to change the portion of his or her Account Balance allocated to
each previously or newly elected Measurement Fund. If an election is made in
accordance with the previous sentence, it shall apply as of the first business
day deemed reasonably practicable by the Committee, in its sole discretion, and
shall continue thereafter for each subsequent day in which the Participant
participates in the Plan, unless changed in accordance with the previous
sentence. Notwithstanding the foregoing, the Committee, in its sole discretion,
may impose limitations on the frequency with which one or more of the
Measurement Funds elected in accordance with this Section 3.8(b) may be added or
deleted by such Participant; furthermore, the Committee, in its sole discretion,
may impose limitations on the frequency with which the Participant may change
the portion of his or her Account Balance allocated to each previously or newly
elected Measurement Fund.
(c)
Aaron’s, Inc. Stock Unit Fund.

(i)
The portion of a Participant’s Account Balance attributable to the deferral of
Stock Director Fees and Restricted Stock Units pursuant to the terms of this
Plan will be automatically and irrevocably allocated to the Aaron’s, Inc. Stock
Unit Fund Measurement Fund. Participants may not select any other Measurement
Fund to be used to determine the amounts to be credited or debited to the
portion of their Account Balance attributable to Stock Director Fees and
Restricted Stock Units. Furthermore, no other portion of the Participant’s
Account Balance can be either initially allocated or re-allocated to the
Aaron’s, Inc. Stock Unit Fund. Amounts allocated to the Aaron’s, Inc. Stock Unit
Fund shall only be distributable in actual shares of Stock, provided that
fractional shares may be distributed in cash.

(ii)
Any stock dividends, cash dividends or other non-cash dividends that would have
been payable on the Stock credited to a Participant’s Account Balance shall be
credited to the Participant’s Account Balance in the form of additional shares
of Stock and shall automatically and irrevocably be deemed to be re-invested in
the Aaron’s, Inc. Stock Unit Fund until such amounts are distributed to the
Participant. The number of shares credited to the Participant for a particular
stock dividend shall be equal to (A) the number of shares of Stock credited to
the Participant’s Account Balance as of the payment date for such dividend in
respect of each share of Stock, multiplied by (B) the number of additional whole
or fractional shares of Stock actually paid as a dividend in respect of each
share of Stock. The number of shares credited to the Participant for a
particular cash dividend or other non-cash dividend







15

--------------------------------------------------------------------------------



Aaron’s, Inc.
Deferred Compensation Plan



--------------------------------------------------------------------------------





shall be equal to (A) the number of shares of Stock credited to the
Participant’s Account Balance as of the payment date for such dividend in
respect of each share of Stock, multiplied by (B) the fair market value of the
dividend, divided by (C) the fair market value of the Stock on the payment date
for such dividend.
(iii)
The number of shares of Stock credited to the Participant’s Account Balance may
be adjusted by the Committee, in its sole discretion, to prevent dilution or
enlargement of a Participant’s rights with respect to the portion of his or her
Account Balance allocated to the Aaron’s, Inc. Stock Unit Fund in the event of
any reorganization, reclassification, stock split, or other unusual corporate
transaction or event which affects the value of the Stock, provided that any
such adjustment shall be made taking into account any crediting of shares of
Stock to the Participant under Section 3.8.

(iv)
For purposes of this Section 3.8(c), the fair market value of the Stock shall be
determined by the Committee in its sole discretion.

(v)
Notwithstanding the preceding provisions of this Section, the Committee may at
any time alter the effective date of any investment or allocation involving the
Aaron’s, Inc. Stock Unit Fund pursuant to Section 12.1 (relating to safeguards
against insider trading). The Committee may also, to the extent necessary to
ensure compliance with Rule 16b-3(f) of the Act, arrange for tracking of any
such transaction defined in Rule 16b-3(b)(1) of the Act and bar any such
transaction to the extent it would not be exempt under Rule 16b-3(f). The
Company may also impose blackout periods pursuant to the requirements of the
Sarbanes-Oxley Act of 2002 whenever the Company determines that circumstances
warrant. Further, the Company may impose quarterly blackout periods on insider
trading in the Aaron’s, Inc. Stock Unit Fund as needed (as determined by the
Company), timed to coincide with the release of the Company’s quarterly earnings
reports. The commencement and termination of these blackout periods in each
quarter, the parties to which they apply and the activities they restrict shall
be as set forth in the official insider trading policy promulgated by the
Company from time to time.

(d)
Proportionate Allocation. In making any election described in Section 3.8(b)
above, the Participant shall specify on the Election Form, in increments of one
percent (1%), the percentage of his or her Account Balance or Measurement Fund,
as applicable, to be allocated/reallocated.







16

--------------------------------------------------------------------------------



Aaron’s, Inc.
Deferred Compensation Plan



--------------------------------------------------------------------------------





(e)
Crediting or Debiting Method. The performance of each Measurement Fund (either
positive or negative) will be determined on a daily basis based on the manner in
which such Participant’s Account Balance has been hypothetically allocated among
the Measurement Funds by the Participant.

(f)
No Actual Investment. Notwithstanding any other provision of this Plan that may
be interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant’s election of any such Measurement
Fund, the allocation of his or her Account Balance thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant’s Account Balance shall not be considered or construed in any manner
as an actual investment of his or her Account Balance in any such Measurement
Fund. In the event that the Company or the Trustee (as that term is defined in
the Trust), in its own discretion, decides to invest funds in any or all of the
investments on which the Measurement Funds are based, no Participant shall have
any rights in or to such investments themselves. Without limiting the foregoing,
a Participant’s Account Balance shall at all times be a bookkeeping entry only
and shall not represent any investment made on his or her behalf by the Company
or the Trust; the Participant shall at all times remain an unsecured creditor of
the Company.

3.9    FICA and Other Taxes.
(a)
Annual Deferral Amounts. For each Plan Year in which an Annual Deferral Amount
is being withheld from a Participant, the Participant’s Employer(s) shall
withhold from that portion of the Participant’s Base Salary, Bonus and/or LTIP
Amounts that is not being deferred, in a manner determined by the Employer(s),
the Participant’s share of FICA and other employment taxes on such Annual
Deferral Amount. If necessary, the Committee may reduce the Annual Deferral
Amount in order to comply with this Section 3.9.

(b)
Company Restoration Matching Amounts and Company Contribution Amounts. When a
Participant becomes vested in a portion of his or her Account Balance
attributable to any Company Restoration Matching Amounts and/or Company
Contribution Amounts, the Participant’s Employer(s) shall withhold from that
portion of the Participant’s Base Salary, Bonus and/or LTIP Amounts that is not
deferred, in a manner determined by the Employer(s), the Participant’s share of
FICA and other employment taxes on such amounts. If necessary, the Committee may
reduce the vested portion of the Participant’s Company Restoration Matching
Amount or Company Contribution Amount, as applicable, in order to comply with
this Section 3.9.









17

--------------------------------------------------------------------------------



Aaron’s, Inc.
Deferred Compensation Plan



--------------------------------------------------------------------------------





(c)
Restricted Stock Unit Amounts. For each Plan Year in which a Restricted Stock
Unit Amount is being first withheld from an Employee Participant, the
Participant’s Employer(s) shall withhold from that portion of the Participant’s
compensation not being deferred, in a manner determined by the Employer(s), the
Participant’s share of FICA and other employment taxes on such Restricted Stock
Unit Amount. If necessary, the Committee may reduce the Restricted Stock Unit
Amount in order to comply with this Section 3.9.

(d)
Distributions. The Participant’s Employer(s), or the trustee of the Trust, shall
withhold from any payments made to a Participant under this Plan all federal,
state and local income, employment and other taxes required to be withheld by
the Employer(s), or the trustee of the Trust, in connection with such payments,
in amounts and in a manner to be determined in the sole discretion of the
Employer(s) and the trustee of the Trust.

ARTICLE 4
Scheduled Distribution; Unforeseeable Emergencies
4.1    Scheduled Distributions. To the extent permitted by the Committee, in
connection with each election to defer an Annual Deferral Amount, a Participant
may elect to receive all or a portion of such Annual Deferral Amount, as
adjusted pursuant to Section 3.8, in the form of a lump sum payment, calculated
as of the close of business on or around the Benefit Distribution Date
designated by the Participant in accordance with this Section (a “Scheduled
Distribution”). The Benefit Distribution Date for the amount subject to a
Scheduled Distribution election shall be the first day of any Plan Year
designated by the Participant as permitted on an Election Form approved by the
Committee.
4.2    Postponing Scheduled Distributions. A Participant may elect to postpone a
Scheduled Distribution described in Section 4.1 above, and have such amount paid
out upon an allowable alternative Benefit Distribution Date designated in
accordance with this Section 4.2. In order to make such an election, the
Participant must submit an Election Form to the Committee in accordance with the
following criteria:
(a)
The election of the new Benefit Distribution Date shall have no effect until at
least 12 months after the date on which the election is made;

(b)
The new Benefit Distribution Date selected by the Participant for such Scheduled
Distribution must be the first day of a Plan Year that is no sooner than 5 years
after the previously designated Benefit Distribution Date; and

(c)
The election must be made at least 12 months prior to the Participant’s
previously designated Benefit Distribution Date for such Scheduled Distribution.







18

--------------------------------------------------------------------------------



Aaron’s, Inc.
Deferred Compensation Plan



--------------------------------------------------------------------------------





For purposes of applying the provisions of this Section 4.2, a Participant’s
election to postpone a Scheduled Distribution shall not be considered to be made
until the date on which the election becomes irrevocable. Such an election shall
become irrevocable no later than the date that is 12 months prior to the
Participant’s previously designated Benefit Distribution Date for such Scheduled
Distribution.
4.3    Other Benefits Take Precedence Over Scheduled Distributions. Should an
event occur prior to any Benefit Distribution Date designated for a Scheduled
Distribution that would trigger a benefit under Articles 5 through 8, as
applicable, all amounts subject to a Scheduled Distribution election shall be
paid in accordance with the other applicable provisions of the Plan and not in
accordance with this Article 4.
4.4    Unforeseeable Emergencies.
(a)
If a Participant experiences an Unforeseeable Emergency prior to the occurrence
of a distribution event described in Articles 5 through 8, as applicable, the
Participant may petition the Committee to receive a partial or full payout from
the Plan. The payout, if any, from the Plan shall not exceed the lesser of (i)
the Participant’s vested Account Balance, excluding the portion of the Account
Balance attributable to the Restricted Stock Unit Account, calculated as of the
close of business on or around the Benefit Distribution Date for such payout, as
determined by the Committee in accordance with provisions set forth below, or
(ii) the amount necessary to satisfy the Unforeseeable Emergency, plus amounts
necessary to pay Federal, state, or local income taxes or penalties reasonably
anticipated as a result of the distribution. A Participant shall not be eligible
to receive a payout from the Plan to the extent that the Unforeseeable Emergency
is or may be relieved (A) through reimbursement or compensation by insurance or
otherwise, (B) by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not itself cause severe financial hardship or
(C) by cessation of deferrals under this Plan.

If the Committee, in its sole discretion, approves a Participant’s petition for
payout from the Plan, the Participant’s Benefit Distribution Date for such
payout shall be the date on which such Committee approval occurs. In addition,
in the event of such approval the Participant’s outstanding deferral elections
under the Plan shall be cancelled.
(b)
A Participant’s deferral elections under this Plan shall also be cancelled to
the extent the Committee determines that such action is required for the
Participant to obtain a hardship distribution from an Employer’s 401(k) Plan
pursuant to Treas. Reg. §1.401(k)-1(d)(3).







19

--------------------------------------------------------------------------------



Aaron’s, Inc.
Deferred Compensation Plan



--------------------------------------------------------------------------------





ARTICLE 5
Retirement Benefit
5.1    Retirement Benefit. If a Participant experiences a Separation from
Service that qualifies as a Retirement, the Participant shall be eligible to
receive his or her vested Account Balance in either a lump sum or annual
installment payments, as elected by the Participant in accordance with Section
5.2 (the “Retirement Benefit”). A Participant’s Retirement Benefit shall be
calculated as of the close of business on or around the applicable Benefit
Distribution Date for such benefit, which shall be the first day after the end
of the 6-month period immediately following the date on which the Participant
experiences such Separation from Service; provided, however, if a Participant
changes the form of distribution for one or more Annual Accounts in accordance
with Section 5.2(b), the Benefit Distribution Date for the Annual Account(s)
subject to such change shall be determined in accordance with Section 5.2(b).
5.2    Payment of Retirement Benefit.
(a)
In connection with a Participant’s election to defer an Annual Deferral Amount,
the Participant shall elect the form of Retirement Benefit in which his or her
Annual Account for such Plan Year will be paid. The Participant may elect to
receive the Retirement Benefit for each Annual Account in the form of a lump sum
payment or pursuant to an Annual Installment Method of 5, 10 or 15 years. If a
Participant does not make any election with respect to the Retirement Benefit
for an Annual Account, then the Participant shall be deemed to have elected to
receive such Annual Account as a lump sum.

(b)
A Participant may change the form of Retirement Benefit payment for an Annual
Account by submitting an Election Form to the Committee in accordance with the
following criteria:

(i)
The election shall not take effect until 12 months after the date on which the
election is made;

(ii)
The new Benefit Distribution Date for such Annual Account shall be 5 years after
the Benefit Distribution Date that would otherwise have been applicable to such
Annual Account; and

(iii)
The election must be made at least 12 months prior to the Benefit Distribution
Date that would otherwise have been applicable to such Annual Account.

For purposes of applying the provisions of this Section 5.2(b), a Participant’s
election to change the form of Retirement Benefit payment for an Annual Account
shall not be considered to be made until the date on which the election becomes
irrevocable.






20

--------------------------------------------------------------------------------



Aaron’s, Inc.
Deferred Compensation Plan



--------------------------------------------------------------------------------





Such an election shall become irrevocable no later than the date that is 12
months prior to the Benefit Distribution Date that would otherwise have been
applicable to such Annual Account. Subject to the requirements of this Section
5.2(b), the Election Form most recently accepted by the Committee that has
become effective for an Annual Account shall govern the form of payout of such
Annual Account.
(c)
The lump sum payment shall be made, or installment payments shall commence, upon
the applicable Benefit Distribution Date. Remaining installments, if any, shall
continue in accordance with the Participant’s election for each Annual Account
and shall be paid upon each anniversary of the Benefit Distribution Date.

ARTICLE 6
Termination Benefit
6.1    Termination Benefit. If a Participant experiences a Separation from
Service that does not qualify as a Retirement, the Participant shall receive his
or her vested Account Balance in the form of a lump sum payment or annual
installment payments, as elected by Participant in accordance with Section 6.2
(the “Termination Benefit”). A Participant’s Termination Benefit shall be
calculated as of the close of business on or around the Benefit Distribution
Date for such benefit, which shall be the first day after the end of the 6-month
period immediately following the date on which the Participant experiences such
Separation from Service.
6.2    Payment of Termination Benefit.
(a)
To the extent permitted by the Committee, in connection with a Participant’s
election to defer an Annual Deferral Amount, the Participant may elect the form
of Termination Benefit in which his or her Annual Account for such Plan Year
will be paid. The Participant may elect to receive the Termination Benefit for
each Annual Account in the form of a lump sum payment or pursuant to an Annual
Installment Method of 5 years. If a Participant does not make any election with
respect to the Termination Benefit for an Annual Account, then the Participant
shall be deemed to have elected to receive such Annual Account as a lump sum.

(b)
The lump sum payment shall be made, or installment payments shall commence, upon
the Participant’s Benefit Distribution Date. Remaining installments, if any,
shall be paid upon each anniversary of the Participant’s Benefit Distribution
Date.







21

--------------------------------------------------------------------------------



Aaron’s, Inc.
Deferred Compensation Plan



--------------------------------------------------------------------------------





ARTICLE 7
Disability Benefit
7.1    Disability Benefit. If a Participant becomes Disabled prior to the
occurrence of a distribution event described in Articles 5 or 6, as applicable,
the Participant shall receive his or her vested Account Balance in the form of a
lump sum payment (the “Disability Benefit”). The Disability Benefit shall be
calculated as of the close of business on or around the Participant’s Benefit
Distribution Date for such benefit, which shall be the date on which the
Participant becomes Disabled.
7.2    Payment of Disability Benefit. The Disability Benefit shall be paid to
the Participant upon the Participant’s Benefit Distribution Date.
ARTICLE 8
Death Benefit
8.1    Death Benefit. In the event of a Participant’s death prior to the
complete distribution of his or her vested Account Balance, the Participant’s
Beneficiary(ies) shall receive the Participant’s unpaid vested Account Balance
in a lump sum payment (the “Death Benefit”). The Death Benefit shall be
calculated as of the close of business on or around the Benefit Distribution
Date for such benefit, which shall be the date of the Participant’s death.
8.2    Payment of Death Benefit. The Death Benefit shall be paid to the
Participant’s Beneficiary(ies) upon the Participant’s Benefit Distribution Date.
ARTICLE 9
Beneficiary Designation
9.1    Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.
9.2    Beneficiary Designation; Change. A Participant shall designate his or her
Beneficiary by completing the Beneficiary Designation Form, and returning it to
the Committee or its designated agent. A Participant shall have the right to
change a Beneficiary by completing and otherwise complying with the terms of the
Beneficiary Designation Form and the Committee’s rules and procedures, as in
effect from time to time. Upon the acceptance by the Committee of a new
Beneficiary Designation Form, all Beneficiary designations previously filed
shall be canceled. The Committee shall be entitled to rely on the last
Beneficiary Designation Form filed by the Participant and accepted by the
Committee prior to his or her death.






22

--------------------------------------------------------------------------------



Aaron’s, Inc.
Deferred Compensation Plan



--------------------------------------------------------------------------------





9.3    Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged by the Committee or its
designated agent.
9.4    No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 9.1, 9.2 and 9.3 above, or if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be his or her surviving spouse. If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant’s estate.
9.5    Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant’s Plan Agreement, if any, shall terminate upon such full
payment of benefits.
ARTICLE 10
Leave of Absence
10.1    Paid Leave of Absence. If a Participant is authorized by the
Participant’s Employer to take a paid leave of absence from the employment of
the Employer, and such leave of absence does not constitute a Separation from
Service, (a) the Participant shall continue to be considered eligible for the
benefits provided under the Plan, and (b) the Annual Deferral Amount and any
previously elected deferrals of Restricted Stock Units shall continue to be
withheld during such paid leave of absence in accordance with Section 3.2.
10.2    Unpaid Leave of Absence. If a Participant is authorized by the
Participant’s Employer to take an unpaid leave of absence from the employment of
the Employer for any reason, and such leave of absence does not constitute a
Separation from Service, such Participant shall continue to be eligible for the
benefits provided under the Plan. During the unpaid leave of absence, the
Participant shall not be allowed to make any additional deferral elections.
However, if the Participant returns to employment, the Participant may elect to
defer an Annual Deferral Amount and Restricted Stock Unit Amount for the Plan
Year following his or her return to employment and for every Plan Year
thereafter while a Participant in the Plan, provided such deferral elections are
otherwise allowed and an Election Form is delivered to and accepted by the
Committee for each such election in accordance with Section 3.2 above.
ARTICLE 11
Termination of Plan, Amendment or Modification
11.1    Termination of Plan. The Company expects the Plan to be continued
indefinitely, but reserves the right to terminate the Plan at any time by action
of its Board of Directors. If the Plan






23

--------------------------------------------------------------------------------



Aaron’s, Inc.
Deferred Compensation Plan



--------------------------------------------------------------------------------





is terminated, the value of the vested Account Balances shall be paid to
Participants and Beneficiaries in a single lump-sum cash payment on the earliest
date permissible under Code Section 409A.
11.2    Amendment. The Company may, at any time, amend or modify the Plan in
whole or in part. Notwithstanding the foregoing, (a) no amendment or
modification shall be effective to decrease the value of a Participant’s vested
Account Balance in existence at the time the amendment or modification is made,
and (b) no amendment or modification of this Section 11.2 or Section 12.2 of the
Plan shall be effective.
11.3    Plan Agreement. Despite the provisions of Sections 11.1, if a
Participant’s Plan Agreement contains benefits or limitations that are not in
this Plan document, the Employer may only amend or terminate such provisions
with the written consent of the Participant.
11.4    Effect of Payment. The full payment of the Participant’s vested Account
Balance in accordance with the applicable provisions of the Plan shall
completely discharge all obligations to a Participant and his or her designated
Beneficiaries under this Plan, and the Participant’s Plan Agreement, if any,
shall terminate.
ARTICLE 12
Administration
12.1    Committee Duties. Except as otherwise provided in this Article 12, this
Plan shall be administered by a Committee, which shall consist of the Board, or
such committee as the Board shall appoint. Members of the Committee may be
Participants under this Plan. The Committee shall also have the discretion and
authority to (a) make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of this Plan, and (b) decide or resolve any
and all questions, including benefit entitlement determinations and
interpretations of this Plan, as may arise in connection with the Plan. Any
individual serving on the Committee who is a Participant shall not vote or act
on any matter relating solely to himself or herself. When making a determination
or calculation, the Committee shall be entitled to rely on information furnished
by a Participant or the Company.
Notwithstanding any other provision of the Plan except provisions relating to
compliance with Code Section 409A, the Committee may take any action it deems is
necessary to assure compliance with any policy of the Company respecting insider
trading as may be in effect from time to time. Such actions may include altering
the effective date of intra-fund transfers or the distribution date of Annual
Accounts, to the extent permitted under Code Section 409A. Any such actions
shall alter the normal operation of the Plan to the minimum extent necessary.
12.2    Administration Upon Change In Control. Within 120 days following a
Change in Control, the individuals who comprised the Committee immediately prior
to the Change in Control (whether






24

--------------------------------------------------------------------------------



Aaron’s, Inc.
Deferred Compensation Plan



--------------------------------------------------------------------------------





or not such individuals are members of the Committee following the Change in
Control) may, by written consent of the majority of such individuals, appoint an
independent third party administrator (the “Administrator”) to perform any or
all of the Committee’s duties described in Section 12.1 above, including without
limitation, the power to determine any questions arising in connection with the
administration or interpretation of the Plan, and the power to make benefit
entitlement determinations. Upon and after the effective date of such
appointment, (a) the Company must pay all reasonable administrative expenses and
fees of the Administrator, and (b) the Administrator may only be terminated with
the written consent of the majority of Participants with an Account Balance in
the Plan as of the date of such proposed termination.
12.3    Agents. In the administration of this Plan, the Committee or the
Administrator, as applicable, may, from time to time, employ agents and delegate
to them such administrative duties as it sees fit (including acting through a
duly appointed representative) and may from time to time consult with counsel.
12.4    Binding Effect of Decisions. The decision or action of the Committee or
Administrator, as applicable, with respect to any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Plan.
12.5    Indemnity of Committee. The Employer shall indemnify and hold harmless
the members of the Committee, any Employee to whom the duties of the Committee
may be delegated, and the Administrator against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Plan, except in the case of willful misconduct by the Committee,
any of its members, any such Employee or the Administrator.
12.6    Employer Information. To enable the Committee and/or Administrator to
perform its functions, the Company shall supply full and timely information to
the Committee and/or Administrator, as the case may be, on all matters relating
to the Plan, the Trust, the Participants and their Beneficiaries, the Account
Balances of the Participants, the compensation of its Participants, the date and
circumstances of the Separation from Service, Disability or death of its
Participants, and such other pertinent information as the Committee or
Administrator may reasonably require.
12.7    Section 16 Compliance.
(a)
This Plan is intended to be a formula plan for purposes of Section 16 of the
Act. Accordingly, in the case of a deferral or other action under the Plan that
constitutes a transaction that could be covered by Rule 16b-3(d) or (e), if it
were approved by the Company’s Board or Compensation Committee (“Board
Approval”), it is intended that the Plan shall be administered by delegates of
the Compensation Committee, in the case of a Participant who is subject to
Section 16 of the Act, in a







25

--------------------------------------------------------------------------------



Aaron’s, Inc.
Deferred Compensation Plan



--------------------------------------------------------------------------------





manner that will permit the Board Approval of the Plan to avoid any additional
Board Approval of specific transactions to the maximum possible extent.
(b)
This Subsection shall govern the distribution of a deferral that (i) is wholly
or partly invested in the Aaron’s, Inc. Stock Unit Fund at the time the deferral
would be valued to determine the amount of cash to be distributed to a
Participant, (ii) either was the subject of a revised payment election or was
not covered by an agreement, made at the time of the Participant’s original
deferral election, that any investments in the Aaron’s, Inc. Stock Unit Fund
would, once made, remain in that fund until distribution of the deferral, and
(iii) is made to a Participant who is subject to Section 16 of the Act at the
time the interest in the Aaron’s, Inc. Stock Unit Fund would be liquidated in
connection with the distribution, and (iv) if paid at the time the distribution
would be made without regard to this subsection, could result in a violation of
Section 16 of the Act because there is an opposite way transaction that would be
matched with the liquidation of the Participant’s interest in the Aaron’s, Inc.
Stock Unit Fund (either as a discretionary transaction (within the meaning of
Rule 16b-3(b)(1)) or as a regular transaction, as applicable) (a “Covered
Distribution”). In the case of a Covered Distribution, if the liquidation of the
Participant’s interest in the Aaron’s, Inc. Stock Unit Fund in connection with
the distribution has not received Board approval by the time the distribution
would be made if it were not a Covered Distribution, or if it is a discretionary
transaction, then the actual distribution to the Participant shall be delayed
only until the earlier of:

(i)
In the case of a transaction that is not a discretionary transaction, Board
Approval of the liquidation of the Participant’s interest in the Aaron’s, Inc.
Stock Unit Fund in connection with the distribution, and

(ii)
The date the distribution would no longer violate Section 16 of the Act, e.g.,
when the Participant is no longer subject to Section 16 of the Act, when the
Annual Account related to the distribution is no longer invested in the Aaron’s,
Inc. Stock Unit Fund or when the time between the liquidation and an opposite
way transaction is sufficient.

ARTICLE 13
Other Benefits and Agreements
13.1    Coordination with Other Benefits. The benefits provided for a
Participant and Participant’s Beneficiary under the Plan are in addition to any
other benefits available to such Participant under any other plan or program for
employees of the Participant’s Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.






26

--------------------------------------------------------------------------------



Aaron’s, Inc.
Deferred Compensation Plan



--------------------------------------------------------------------------------





ARTICLE 14
Claims Procedures
14.1    Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan,
eligibility for Plan participation, or any other question or issue regarding
such Claimant’s rights under the Plan (referred to herein as a “claim”). If such
a claim relates to the contents of a notice received by the Claimant, the claim
must be made within 60 days after such notice was received by the Claimant. All
other claims must be made within 180 days of the date on which the event that
caused the claim to arise occurred. The claim must state with particularity the
determination desired by the Claimant. Additionally, upon denial of an appeal
pursuant to this Article, a Claimant shall have 180 days within which to bring
suit against the Plan or Employers for any claim related to such denied appeal;
any such suit initiated after such 180-day period shall be precluded.
14.2    Notification of Decision. The Committee shall consider a Claimant’s
claim within a reasonable time, but no later than 90 days after receiving the
claim. If the Committee determines that special circumstances require an
extension of time for processing the claim, written notice of the extension
shall be furnished to the Claimant prior to the termination of the initial 90
day period. In no event shall such extension exceed a period of 90 days from the
end of the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the benefit determination. The Committee shall notify the
Claimant in writing:
(a)
that the Claimant’s requested determination has been made, and that the claim
has been allowed in full; or

(b)
that the Committee has reached a conclusion contrary, in whole or in part, to
the Claimant’s requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:

(i)
the specific reason(s) for the denial of the claim, or any part of it;

(ii)
specific reference(s) to pertinent provisions of the Plan upon which such denial
was based;

(iii)
a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary;







27

--------------------------------------------------------------------------------



Aaron’s, Inc.
Deferred Compensation Plan



--------------------------------------------------------------------------------





(iv)
an explanation of the claim review procedure set forth in Section 14.3 below;
and

(v)
a statement of the Claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.

14.3    Review of a Denied Claim. On or before 60 days after receiving a notice
from the Committee that a claim has been denied, in whole or in part, a Claimant
(or the Claimant’s duly authorized representative) may file with the Committee a
written request for a review of the denial of the claim. The Claimant (or the
Claimant’s duly authorized representative):
(a)
may, upon request and free of charge, have reasonable access to, and copies of
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claim for benefits;

(b)
may submit written comments or other documents; and/or

(c)
may request a hearing, which the Committee, in its sole discretion, may grant.

14.4    Decision on Review. The Committee shall render its decision on review
promptly, and no later than 60 days after the Committee receives the Claimant’s
written request for a review of the denial of the claim. If the Committee
determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial 60 day period. In no event
shall such extension exceed a period of 60 days from the end of the initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Committee expects to render the
its determination. In rendering its decision, the Committee shall take into
account all comments, documents, records and other information submitted by the
Claimant relating to the claim, without regard to whether such information was
submitted or considered in the initial determination. The decision must be
written in a manner calculated to be understood by the Claimant, and it must
contain:
(a)
specific reasons for the decision;

(b)
specific reference(s) to the pertinent Plan provisions upon which the decision
was based;

(c)
a statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and







28

--------------------------------------------------------------------------------



Aaron’s, Inc.
Deferred Compensation Plan



--------------------------------------------------------------------------------





(d)
a statement of the Claimant’s right to bring a civil action under ERISA Section
502(a).

14.5    Claims Based on an Independent Determination of Disability.
(a)
Initial Claims. With respect to a claim for benefits under the Plan based on
Disability (other than (i) approval for payment of benefits, directly or
indirectly, under any long-term disability plan maintained by the Employer, or
(ii) eligibility for Social Security disability benefits), the Committee shall
furnish to the Claimant written notice of the disposition of a claim within 45
days after the application therefor is filed; provided, if matters beyond the
control of the Committee require an extension of time for processing the claim,
the Committee shall furnish written notice of the extension to the Claimant
prior to the end of the initial 45-day period, and such extension shall not
exceed one additional, consecutive 30-day period; and, provided further, if
matters beyond the control of the Committee require an additional extension of
time for processing the claim, the Committee shall furnish written notice of the
second extension to the Claimant prior to the end of the initial 30-day
extension period, and such extension shall not exceed an additional, consecutive
30-day period. Notice of any extension under this subsection shall specifically
explain the standards on which entitlement to a benefit is based, the unresolved
issues that prevent a decision on the claim, and the additional information
needed to resolve those issues. In the event the claim is denied, the notice of
the disposition of the claim shall provide the specific reasons for the denial,
cites of the pertinent provisions of the Plan, an explanation as to how the
Claimant can perfect the claim and/or submit the claim for review (where
applicable), and a statement of the Claimant’s right to bring a civil action
under ERISA Section 502(a) following an adverse determination on review.

(b)
Appeals. With respect to an appeal of a denial of benefits under the Plan based
on Disability (other than (i) approval for payment of benefits, directly or
indirectly, under any long-term disability plan maintained by the Employer, or
(ii) eligibility for Social Security disability benefits), the Claimant or his
duly authorized representative may review pertinent documents related to the
Plan and in the Committee’s possession in order to prepare the appeal. The form
containing the request for review, together with a written statement of the
Claimant’s position, must be filed with the Committee no later than 180 days
after receipt of the written notification of denial of a claim provided for in
subsection (a). The Committee’s decision shall be made within 45 days following
the filing of the request for review and shall be communicated in writing to the
Claimant; provided, if special circumstances require an extension of time for
processing the appeal, the Committee shall furnish written notice to the
Claimant prior to the end of the initial 45-day period, and such an extension
shall not exceed one additional 45-day period. The Committee’s review shall not
afford deference to the initial adverse benefit







29

--------------------------------------------------------------------------------



Aaron’s, Inc.
Deferred Compensation Plan



--------------------------------------------------------------------------------





determination and shall be conducted by an individual who is neither the
individual who made the adverse benefit determination that is the subject of the
appeal, nor the subordinate of such individual. In deciding an appeal of any
adverse benefit determination that is based in whole or in part on a medical
judgment, the Committee shall consult with a health care professional who has
appropriate training and experience in the field of medicine involved in the
medical judgment and who is neither an individual who was consulted in
connection with the adverse benefit determination that is the subject of the
appeal, nor the subordinate of any such individual. If unfavorable, the notice
of decision shall explain the reason or reasons for denial, indicate the
provisions of the Plan or other documents used to arrive at the decision, state
the Claimant’s right to bring a civil action under ERISA Section 502(a), and
identify all medical or vocational experts whose advice was obtained by the
Committee in connection with a Claimant’s adverse benefit determination.
14.6    Legal Action. A Claimant’s compliance with the foregoing provisions of
this Article 14 is a mandatory prerequisite to a Claimant’s right to commence
any legal action with respect to any claim for benefits under this Plan.
ARTICLE 15
Trust
15.1    Establishment of the Trust. In order to provide assets from which to
fulfill its obligations to the Participants and their Beneficiaries under the
Plan, the Company may establish a trust by a trust agreement with a third party,
the trustee, to which the Employer may, in its discretion, contribute cash or
other property, including securities issued by the Company, to provide for the
benefit payments under the Plan (the “Trust”).
15.2    Interrelationship of the Plan and the Trust. The provisions of the Plan
and any Plan Agreement shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Employer, Participants and the creditors of the Employer to the
assets transferred to the Trust. The Employer shall at all times remain liable
to carry out its obligations under the Plan.
15.3    Distributions From the Trust. The Employer’s obligations under the Plan
may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Employer’s obligations under
this Plan.






30

--------------------------------------------------------------------------------



Aaron’s, Inc.
Deferred Compensation Plan



--------------------------------------------------------------------------------





ARTICLE 16
Miscellaneous
16.1    Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted (a) to the extent possible in a manner
consistent with the intent described in the preceding sentence, and (b) in
accordance with Code Section 409A and related Treasury guidance and regulations.
16.2    Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer. For purposes of the payment of
benefits under this Plan, any and all of an Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.
16.3    Employer’s Liability. An Employer’s liability for the payment of
benefits shall be defined only by the Plan and any Plan Agreement, as entered
into between the Employer and a Participant. An Employer shall have no
obligation to a Participant under the Plan except as expressly provided in the
Plan and his or her Plan Agreement.
16.4    Nonassignability. Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise,
including but not limited to a domestic relations order.
16.5    Not a Contract of Employment. The terms and conditions of this Plan
shall not be deemed to constitute a contract of employment between the Employer
and the Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of the Employer,
either as an Employee or a Director, or to interfere with the right of the
Employer to discipline or discharge the Participant at any time.






31

--------------------------------------------------------------------------------



Aaron’s, Inc.
Deferred Compensation Plan



--------------------------------------------------------------------------------





16.6    Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.
16.7    Terms. Whenever any words are used herein in the masculine, they shall
be construed as though they were in the feminine in all cases where they would
so apply; and whenever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply.
16.8    Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.
16.9    Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of Georgia
without regard to its conflicts of laws principles.
16.10    Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:
Aaron’s, Inc.
Attn: Benefits Department
400 Galleria Pkwy SE
Suite 300
Atlanta, GA 30339


Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.
Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.
16.11    Successors. The provisions of this Plan shall bind and inure to the
benefit of the Participant’s Employer and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.
16.12    Spouse’s Interest. The interest in the benefits hereunder of a spouse
of a Participant who has predeceased the Participant shall automatically pass to
the Participant and shall not be






32

--------------------------------------------------------------------------------



Aaron’s, Inc.
Deferred Compensation Plan



--------------------------------------------------------------------------------





transferable by such spouse in any manner, including but not limited to such
spouse’s will, nor shall such interest pass under the laws of intestate
succession.
16.13    Validity. In case any provision of this Plan shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal or invalid provision had never been inserted herein.
16.14    Incompetent. If the Committee determines in its discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person’s property,
the Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.
16.15    Distribution in the Event of Income Inclusion Under Code Section 409A.
If any portion of a Participant’s Account Balance under this Plan is required to
be included in income by the Participant prior to receipt due to a failure of
this Plan to comply with the requirements of Code Section 409A and related
Treasury regulations, the Committee may determine that such Participant shall
receive a distribution from the Plan in an amount equal to the lesser of (i) the
portion of his or her Account Balance required to be included in income as a
result of the failure of the Plan to comply with the requirements of Code
Section 409A and related Treasury regulations, or (ii) the unpaid vested Account
Balance.
16.16    Deduction Limitation on Benefit Payments. If the Employer reasonably
anticipates that the Employer’s deduction with respect to any distribution from
this Plan would be limited or eliminated by application of Code Section 162(m),
then to the extent permitted by Treas. Reg. §1.409A-2(b)(7)(i), payment shall be
delayed as deemed necessary to ensure that the entire amount of any distribution
from this Plan is deductible. Any amounts for which distribution is delayed
pursuant to this Section shall continue to be adjusted in accordance with
Section 3.8. The delayed amounts (as so adjusted) shall be distributed to the
Participant (or his or her Beneficiary in the event of the Participant’s death)
at the earliest date the Employer reasonably anticipates that the deduction of
the payment of the amount will not be limited or eliminated by application of
Code Section 162(m).








33

--------------------------------------------------------------------------------



Aaron’s, Inc.
Deferred Compensation Plan



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Company has signed this Plan restatement as of November
15, 2016.
 
 
 
 
 
 
Aaron's, Inc.
 
 
 
 
 
 
By:
/s/ Robert W. Kamerschen
 
 
 
 
 
 
Title:
Executive Vice President & General Counsel
 
 
 
 
 
 
 
 











34